           Case 2:21-cv-00089-JAM-CKD Document 13 Filed 04/28/21 Page 1 of 4


     SHAMIS & GENTILE, P.A.
 1
     Joshua Moyer, Esq. (CA Bar No. 259908)
 2   401 W A Street, Suite 200
     San Diego, CA 92101
 3
     Telephone: 305-479-2299
 4   jmoyer@shamisgentile.com
 5
     EDELSBERG LAW, P.A.
 6   Scott Edelsberg, Esq. (CA Bar No. 330990)
     1925 Century Park E #1700
 7
     Los Angeles, CA 90067
 8   Telephone: 305-975-3320
     scott@edelsberglaw.com
 9
     Counsel for Plaintiff and Proposed Class
10

11                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
12                                 SACRAMENTO DIVISION
13   ARMAN AVEDYAN,                              Case No. 2:21-cv-00089-JAM-CKD
     individually and on behalf of all others
14   similarly situated,                         CLASS ACTION
15               Plaintiff,
                                                 JOINT STIPULATION AND
16   vs.                                         [PROPOSED] ORDER FOR
                                                 DISMISSAL
17   AMERICAN PACIFIC
     MORTGAGE CORPORATION
18   D/B/A PREFERRED RATE, a
     California corporation,
19
                 Defendant.
20

21

22

23

24

25

26

27

28
                                JOINT STIPULATION OF DISMISSAL
           Case 2:21-cv-00089-JAM-CKD Document 13 Filed 04/28/21 Page 2 of 4


            Plaintiff, Arman Avedyan, and Defendant, American Pacific Mortgage
 1

 2   Corporation d/b/a Preferred Rate, pursuant to Federal Rule of Civil Procedure
 3
     41(a)(1)(A)(ii), do hereby stipulate to the dismissal of this action as follows:
 4
            1.      All claims of the Plaintiff, Arman Avedyan, individually, are hereby
 5

 6   dismissed with prejudice.
 7
            2.      All claims of any unnamed member of the alleged class are hereby
 8
     dismissed without prejudice.
 9

10          3.      Each party to bear its own attorneys’ fees and costs.
11
     Dated: April 28, 2021
12

13
     Respectfully submitted,
14

15
     By: /s/ Joshua Moyer                                 By: /s/ Rabindra M. David
16   SHAMIS & GENTILE, P.A.                               Rabindra M. David
17   Joshua Moyer, Esq. (CA Bar No. 259908)               Medina McKelvey LLP
     401 W A Street, Suite 200                            925 Highland Pointe Dr.
18   San Diego, CA 92101                                  Suite 300
19   Telephone: 305-479-2299                              Roseville, CA 95678
     jmoyer@shamisgentile.com                             916-960-2211
20                                                        rabi@medinamckelvey.com
     EDELSBERG LAW, P.A.
21   Scott Edelsberg, Esq. (CA Bar No. 330990)
     1925 Century Park E #1700                            Counsel for the Defendant
22
     Los Angeles, CA 90067
23   Telephone: 305-975-3320
     scott@edelsberglaw.com
24

25   Counsel for Plaintiff and the Proposed Class
26

27

28                                             2
                                JOINT STIPULATION OF DISMISSAL
           Case 2:21-cv-00089-JAM-CKD Document 13 Filed 04/28/21 Page 3 of 4


                                          ORDER
 1

 2
           The foregoing stipulation of the parties is accepted and approved. All claims of

 3   the Plaintiff, Arman Avedyan, individually, are hereby dismissed with prejudice. All
 4
     claims of any unnamed member of the alleged class are hereby dismissed without
 5
     prejudice.
 6

 7

 8
     IT IS SO ORDERED.
 9

10
     Dated: _____________
11

12

13
                                            _____________________
14
                                            JUDGE
15
                                            UNITED STATES DISTRICT COURT
16

17

18

19

20

21

22

23

24

25

26

27

28                                         3
                            JOINT STIPULATION OF DISMISSAL
          Case 2:21-cv-00089-JAM-CKD Document 13 Filed 04/28/21 Page 4 of 4



 1

 2                                 CERTIFICATE OF SERVICE
 3
           I hereby certify that on April 28, 2021, I electronically filed the foregoing
 4   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
     document is being served this day on all counsel identified below via transmission of
 5
     Notices of Electronic Filing generated by CM/ECF or in some other authorized
 6   manner.
 7
     Respectfully submitted,
 8                                          By: /s/ Joshua Moyer
 9                                          SHAMIS & GENTILE, P.A.
                                            Joshua Moyer, Esq. (CA Bar No. 259908)
10                                          401 W A Street, Suite 200
11                                          San Diego, CA 92101
                                            Telephone: 305-479-2299
12                                          jmoyer@shamisgentile.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            4
                               JOINT STIPULATION OF DISMISSAL
